Mates, J.,
delivered the opinion of the court.
We think the court erred in quashing the indictment in this case. The indictment in all respects informs the defendant of the nature of the charge against him as specifically and definitely as language could malm it. The indictment charges that the defendant “did unlawfully and feloniously kill and slay an unnamed infant, the child of J. R. Brantley and Mrs. Tressie Brantley,” etc. This charge is the same as if the indictment had alleged the killing of the infant child of J. B. Brantley and Mrs. Tressie Brantley, whose name was unknown to the grand jurors. The demurrer to the indictment should have been overruled, and the motion to quash the indictment should have been dismissed.
It would introduce a novel procedure into the criminal practice if the method adopted,in the motion to quash could be approved. In an indictment of this kind is it not required that the evidence on which the state relies to prove the crime shall be set out in the indictment, and this is what the motion to quash asks to be done, and assigns as the reason why the indictment should be quashed. It was only necessary for the indictment to charge facts constituting the crime, and this the indictment did. When the state offers its evidence to prove the crime, if it fail to make out a case, then the prosecution should be dismissed but that is beyond the question presented here by either the demurrer or the motion to quash.
The case of State v. Prude, 76 Miss. 543, 24 South. 871, has no application to the question here, at present, whatever the *244facts may show on the trial. 'The indictment in the Prude case, supra, was for the slaying of an unborn quick child, and the court held the indictment bad on demurrer; but the indictment in this case charges the killing of an infant, without any hint in indictment that the infant was unborn.
We think the court erred in holding the indictment bad. Cause reversed, and prisoner held to await trial under this indictment.

Reversed.